Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               29-NOV-2021
                                                               02:36 PM
                                                               Dkt. 163 ORD


                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


    SECOND EXTENSION OF ORDER REGARDING TEMPORARY SUSPENSION
 OF THE TIME REQUIREMENTS UNDER HAWAIʻI RULES OF PENAL PROCEDURE
                           RULE 5(c)(3)
                         (THIRD CIRCUIT)
   (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
                  and Wilson, J., dissenting1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the declared state of emergency, the

Judiciary postponed non-urgent court business and limited in-

person proceedings in an effort to ensure the health and safety

of court users and Judiciary personnel, and to minimize the risk


      1  See Dissent to Amended Order Re: Felony Defendants (Filed August 18,
2020); Order Re: Petty Misdemeanor, Misdemeanor, and Felony Defendants at
Maui Community Correctional Center, Hawai‘i Community Correctional Center, and
Kaua‘i Community Correctional Center (Filed August 24, 2020); Order Re: Petty
Misdemeanor, Misdemeanor, and Felony Defendants (Filed August 27, 2020); and
Order Denying Petitioner’s “Motion to Compel Compliance with This Court’s
Orders” (Filed September 1, 2020). The Dissent was filed on February 18,
2021, in SCPW-XX-XXXXXXX. See also Dissent Re: Order Regarding Temporary
Extension of the Time Requirements Under Hawai‘i Rules of Penal Procedure Rule
10(a), (b), and (c) (Circuit Court of the Third Circuit), filed on June 1,
2021.
of spreading COVID-19 in the courts.          As COVID-19 cases remained

low, court operations resumed in accordance with public health

safety guidance, and to the extent possible with available

resources.     Criminal proceedings have proceeded in-person and by

video conference in accordance with court rules and as feasible.

             In late May 2021, there was an increase in COVID-19

positive cases being reported at the Hawai‘i Community

Correctional Center (“HCCC”).         As a result, HCCC was in lockdown

and the transport of custody defendants was suspended.               In early

August 2021, statewide infection and hospitalization rates

surged, with record numbers of positive cases and rapidly

increasing hospitalizations being reported.           Additionally, HCCC

remained in lockdown with no transports occurring.             It was

therefore necessary to temporarily suspend the time requirements

set forth under HRPP Rule 5(c)(3) 2 for Third Circuit criminal

matters.


      2  HRPP Rule 5(c)(3) provides the following time requirements for a
preliminary hearing:

             The court shall conduct the preliminary hearing
             within 30 days of initial appearance if the defendant
             is not in custody; however, if the defendant is held
             in custody for a period of more than 2 days after
             initial appearance without commencement of a
             defendant’s preliminary hearing, the court, on motion
             of the defendant, shall release the defendant to
             appear on the defendant’s own recognizance, unless
             failure of such determination or commencement is
             caused by the request, action or condition of the
             defendant, or occurred with the defendant's consent,
             or is attributable to such compelling fact or
             circumstance which would preclude such determination



                                       2
          On August 19, 2021, this court entered the “Order

Regarding Temporary Suspension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3) (Third Circuit),”

which provided that the Third Circuit may temporarily extend the

time requirements for preliminary hearings no longer than

reasonably necessary to protect public health and safety, while

encouraging judges to follow the time requirements under HRPP

Rule 5(c)(3) to the extent possible and to utilize remote

technology as feasible.     As pandemic-related restrictions and

conditions remained in place, this court extended the provisions

of the August 19, 2021 order.      Currently, the August 19, 2021

order expires on November 30, 2021.

          As the pandemic conditions continue to evolve and

impact our community, health and safety precautions continue to

remain in place.     It is also understood that HCCC continues to

remain in lockdown.     Given the fluidity of these conditions,

flexibility and vigilance in adapting to these extraordinary

circumstances is vital, and the continued need to protect court

users and Judiciary personnel during this unprecedented time

remains paramount.     Thus, an extension of the August 19, 2021

order for Third Circuit criminal matters is necessary.


          or commencement within the prescribed period, or
          unless such compelling fact or circumstance would
          render such release to be against the interest of
          justice.


                                    3
          Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes §§ 601-1.5 and

602-5(a)(6), and Governor David Y. Ige’s Emergency

Proclamations,

          IT IS HEREBY ORDERED that the August 19, 2021 “Order

Regarding Temporary Suspension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3) (Third Circuit),”

for Third Circuit criminal matters, is extended until January

28, 2022, unless otherwise modified or extended.

          Dated:   Honolulu, Hawaiʻi, November 29, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Todd W. Eddins




                                 4